DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 77-84, 86 and 88-95 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weston (U.S. 2010/0294730).  Weston teaches an apparatus 12 for cleaning a wheelbarrow with a fluid, the apparatus 12 comprising a tub at 12 and a filter 30, the tub having a back wall 18C opposite a front wall 18A, opposing side walls 18B, 18D, a base 20 and rim at 14, the tub 12 having a cut out 24 in the front wall thereof, the cut out 24 having opposing side sections (figure 1, at either side of 32), spaced from the side walls 18B, 18D, extending from the tub rim to an intermediate section at 32 that is relatively lower than the tub rim (figure 1), and spaced from the base 20, such that a leading portion of a wheelbarrow tray is movable thereover without elevating a wheel of the wheelbarrow, the cut out being shaped to receive at least a leading portion of an appropriately sized wheelbarrow tray thereby providing a support arrangement, the filter 30, 38 being fittable in the tub (figures 1 and 2) and including a cut out above 32 in a front wall thereof corresponding to a cut out of the tub (figure 7), a back wall at 28 opposite the front wall, opposing side walls (shown in figure 7), a base at 26 and a skirting flap adapted to engage the tub rim (shown in figure 7), and wherein the support arrangement is adapted to at least temporarily hold the wheelbarrow in a tipped orientation relative to the tub such that matter within a tray of the wheelbarrow is moveable at least partially via gravity into the tub.

Regarding claim 78, the cut out is shaped to cradle the leading portion of the wheelbarrow tray in the tipped orientation thereby providing the support arrangement (of an appropriately sized wheelbarrow).

Regarding claim 79, the cut out is shaped to engage an underside of the leading portion of the wheelbarrow tray in the tipped orientation thereby providing an underside support of the support arrangement (of an appropriately sized wheelbarrow).

Regarding claim 80, the intermediate section includes an intermediate lip 32 extending along a top thereof.

Regarding claim 81, the intermediate section at 32 is substantially horizontal and extends relatively outwardly from the front side of the tub (figure 1).
Regarding claim 82, the opposing side sections are shaped to cradle the tray of the wheelbarrow in the tipped orientation (of an appropriately sized wheelbarrow).  

Regarding claim 83, the tub 12 includes an outlet 27 and an inside surface of the tub is shaped to promote flow of fluid through the filter toward the outlet (as shown in figure 4).

Regarding claim 84, the outlet is arranged to be fittable with a treatment device (the outlet is capable of being fitted with an appropriately sized device; see also pump at 96; figure 5).

Regarding claim 86, the apparatus further includes a reservoir adapted to collect filtered fluid from the tub (shown at 92 in figure 5).

Regarding claim 88, at least some of an inside surface of the tub adjacent the filter is not smooth so as to promote flow of fluid through the filter (element 36 can be considered part of the interior of the tub while element 38 can be considered the filter; element 36 of interior is not smooth).

Regarding claim 89, at least some of an inside surface of the tub adjacent the filter includes one or more of corrugations, projections, ridges, apertures and recesses arranged to assist fluid through the filter (element 36 can be considered part of the interior of the tub while element 38 can be considered the filter; element 36 includes apertures).

Regarding claim 90, Weston teaches a filter comprised of 30, 38, for a tub 12 to filter solid material from a fluid washed from a wheelbarrow, the filter including a cut out at 32 in a front wall thereof corresponding to a cut out 24 of the tub, a back wall at 28 opposite the front wall, opposing side walls (sidewalls of 38; figure 7), a base at 26 and a skirting flap (at lead line 38; figure 56) extending substantially atop the back wall, opposing side walls and at least partially atop of the front wall and the cut out (figures 5 and 7).

Regarding claim 91, the filter at 30, 38 ) includes a cut out in a front wall thereof corresponding to the cut out of the tub (figure 7).  

Regarding claim 92, the skirting flap of the filter is arranged to locate atop of the tub rim in the fitted condition (figure 7).

Regarding claim 93, the filter includes an intermediate flap adapted to extend atop the cut out in the fitted condition (portion of 38 that overlaps 32; figure 7).

Regarding claim 94, the filter 30, 38 includes a filter material adapted to filter solid material from the fluid.

Regarding claim 95, the filter at 30 is pre-shaped to fit the tub.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 85 is rejected under 35 U.S.C. 103 as being unpatentable over Weston (U.S. 2010/0294730) in view of Blaul (U.S. 5,143,102). Weston discloses the claimed invention except for the fluid treatment device.  Blaul teaches that it is known to provide a cleaning device with a fluid treatment device (see col. 6 lines 1-47).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Weston with the fluid treatment device, as taught by Blaul, in order to neutralize the water prior to disposing of the water into the sewage system.

Claim 87 is rejected under 35 U.S.C. 103 as being unpatentable over Weston (U.S. 2010/0294730) in view of Daniels et al. (U.S. 2003/0084522). Weston discloses the claimed invention except for platform and ramp.  Daniels et al. teaches that it is known to provide a cleaning device with a platform and ramp (see platform at 12 and ramp at 32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Weston with a platform and ramp structure, as taught by Daniels et al., in order to facilitate unloading and guiding of a wheeled transporting device.

Claim 96 is rejected under 35 U.S.C. 103 as being unpatentable over Weston (U.S. 2010/0294730) in view of Scott et al. (U.S. 2003/0011154).  Weston teaches a method for cleaning equipment (paragraph [0004]) with a fluid, the method including locating a tub on a ground surface (figure 4), the tub having a back wall 18C opposite the front wall 18A, opposing side walls 18B, 18D, a base 20 and rim at 14, the tub having a cut out 24 in the front wall thereof (figure 1), the cut out 24 having opposing side sections (on either side of 32; figure 1), spaced from the side walls, extending from the tub rim to an intermediate section at 32 that is relatively lower than the tub rim (figure 1), and spaced from the base 20 and being shaped to receive at least a leading portion of a wheelbarrow tray when in a tipped orientation thereby providing a support arrangement (of an appropriately sized wheelbarrow), fitting a filter 30, 38 to the tub, the filter comprising a cut out in a front wall (figure 7) thereof to substantially correspond to the cut out of the tub, a back wall at 28 opposite the front wall, opposing side walls (figure 7), a base and a skirting flap (figures 5 and 7), moving equipment toward the tub in an initial orientation with at least a leading portion of the equipment received by the cut out of the tub (figure 4), lifting the equipment to a tipped orientation relative to the tub such that matter within the equipment is moveable at least partially via gravity into the tub (figure 4), holding the equipment in the tipped orientation with the support arrangement, applying a cleaning fluid (“water spray”; paragraph [0004]) to the equipment, capturing solid material within the filter (paragraph [0007]), and disposing of the filter and captured solid material (“disposable filter element”).
Weston discloses the claimed method to clean equipment but not specifically a wheelbarrow.  Scott et al. teaches that it is known to clean a wheelbarrow (see paragraph [0007]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Weston used to clean a wheelbarrow, as taught by Scott et al., in order to clean all the equipment necessary at construction sites.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the tub structure.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736